Exhibit 24 POWER OF ATTORNEY 1933 ACT REGISTRATION STATEMENTS OF FUTUREFUEL CORP. KNOW ALL MEN BY THESE PRESENTS, that the person whose signature appears below hereby constitutes and appoints DOUGLAS D. Hommert and JAMES F. SANDERS, and each of them, the true and lawful attorneys-in-fact and agents for him and in his name, place or stead, in any and all capacities, to sign and file, or cause to be signed and filed, with the Securities and Exchange Commission (the “Commission”) any registration statement or statements on Form S-8 under the Securities Act of 1933, as amended, relating to the issuance of common stock of FutureFuel Corp. (the “Company”), in connection with the Company’s 2007 Omnibus Compensation Plan, and any and all amendments and supplements thereto, before of after effectiveness of such registration statements, and any and all other documents required to be filed with the Commission in connection therewith, granting unto said attorneys-in-fact and agents, full power and authority to do and perform each and every act and thing requisite and necessary to be done as fully and to all intents and purposes as the undersigned might or could do in person and ratifying and confirming all that said attorneys-in-fact and agents may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney as of the 28th day of April, 2008. Paul A. Novelly /s/ Lee E. Mikles Lee. E. Mikles Edwin A. Levy Thomas R. Evans /s/ Richard L. Knowlton Richard L. Knowlton /s/ Paul G. Lorenzini Paul G. Lorenzini /s/ Donald C. Bedell Donald C. Bedell
